—Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered December 11, 1998, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The County Court providently exercised its discretion in denying the defendant’s motion to vacate his plea of guilty (see CPL 220.60 [3]; People v Charles, 256 AD2d 472).
The defendant’s decision to represent himself because of his dissatisfaction with his attorney was knowingly and voluntarily made (see People v Davis, 270 AD2d 162). Since the defendant insisted upon proceeding pro se after sufficiently demonstrating his understanding of the trial process, and despite the court’s advice regarding the risks of proceeding pro se and the benefits of representation by the competent trial counsel assigned to him (see People v Smith, 92 NY2d 516, 520), he may not properly claim that he was denied the effective assistance of counsel (see People v Wendley, 260 AD2d 185; People v Woolnough, 180 AD2d 837, 839).
This Court has no authority to reduce a sentence as a matter of discretion in the interest of justice where a defendant has *603received the minimum sentence authorized by law (see CPL 470.20 [6]; People v Carson, 292 AD2d 461; People v Foote, 280 AD2d 991; People v Marrero, 278 AD2d 135).
The defendant’s remaining contentions are without merit. Feuerstein, J.P., Krausman, Luciano and Crane, JJ., concur.